1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
     U.S. BANK AS TRUSTEE FOR GSAA       )
4    HOME EQUITY TRUST 2006-9, ASSET-    )
     BACKED CERTIFICATES, SERIES 2006-9, )                   Case No.: 2:15-cv-01177-GMN-NJK
5
                                         )
6                    Plaintiff,          )                               ORDER
           vs.                           )
7                                        )
     DIAMOND CREEK HOMEOWNERS’           )
8
     ASSOCIATION, et al.,                )
9                                        )
                     Defendants.         )
10

11         On May 22, 2018, the Court granted summary judgment to Plaintiff U.S. Bank,
12   (“Plaintiff”) because, under Bourne Valley Court Trust v. Wells Fargo Bank, N.A., 832 F.3d
13   1154 (9th Cir. 2016), the Diamond Creek Community Association (“HOA”) “foreclosed under
14   a facially unconstitutional notice scheme” and therefore the “foreclosure sale cannot have
15   extinguished” Plaintiff’s deed of trust on the property. (Order 6:1–3, ECF No. 110). The Ninth
16   Circuit has since held, however, that Nevada’s homeowner’s association foreclosure scheme is
17   not facially unconstitutional because the decision in Bourne Valley was based on a construction
18   of Nevada law that the Nevada Supreme Court has since made clear was incorrect. See Bank of
19   Am., N.A. v. Arlington W. Twilight Homeowners Ass’n, 920 F.3d 620, 624 (9th Cir. 2019)
20   (recognizing that Bourne Valley “no longer controls the analysis” in light of SFR Investments
21   Pool1, LLC v. Bank of New York Mellon, 422 P.3d 1248 (Nev. 2018)). Moreover, for orders
22   from this district that relied on Bourne Valley Court Trust v. Wells Fargo Bank, N.A., 832 F.3d
23   1154 (9th Cir. 2016), and were thereafter appealed, the Ninth Circuit recently began reversing
24   and remanding such orders in light of Bank of Am., N.A. v. Arlington W. Twilight Homeowners
25



                                               Page 1 of 2
1    Ass’n, 920 F.3d 620, 624 (9th Cir. 2019). See, e.g., U.S. Bank, N.A, v. SFR Investments Pool 1,
2    LLC, No. 18-16006, 2019 WL 6817304, at *1 (9th Cir. Dec. 13, 2019).
3           Accordingly, to preserve judicial resources,
4           IT IS HEREBY ORDERED that the Court’s prior Order, (ECF No. 110), is
5    VACATED.
6           IT IS FURTHER ORDERED that the parties shall have thirty days from the date of
7    this Order to file renewed dispositive motions.
8           The Clerk of Court shall reopen the case and deliver a copy of this Order to the United
9    States Court of Appeals for the Ninth Circuit, Appeal Number 18-16164.
10

11                      18 day of December, 2019.
            DATED this _____
12

13
                                                  ___________________________________
14
                                                  Gloria M. Navarro, District Judge
                                                  United States District Court
15

16

17

18

19

20

21

22

23

24

25



                                                Page 2 of 2
